Citation Nr: 0621257	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  03-29 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for residuals of a back 
injury to include as secondary to the service-connected 
residuals of a left leg fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1965 to February 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.  In that decision, the RO denied service connection 
for tinnitus and the issue currently on appeal.  In March 
2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge. A transcript of the 
hearing is in the record.

In August 2005 the Board remanded the case.  In a rating 
decision in January 2006, the RO granted service connection 
for tinnitus, but continued to deny service connection for 
residuals of a back injury to include as secondary to the 
service-connected residuals of a left leg fracture, which is 
now before the Board. 


FINDINGS OF FACT

1. There is no clinical evidence of residuals of a back 
injury during service and a chronic low back disability 
manifested by herniation of lumbar discs and degenerative 
joint disease of in the lumbar spine was first shown many 
years after following a March 2001 work-related back injury.  

2. The current low back disability is unrelated to the 
veteran's service-connected left leg disability.  




CONCLUSIONS OF LAW

1. Residuals of back injury were not incurred in or 
aggravated during service, and service incurrence of 
arthritis of the lumbar spine may not be presumed. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005)  

2. The current low back disability is not proximately due to 
or the result of a service-connected disability. 38 C.F.R. § 
3.310(a) (2005).  


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
The RO provided both pre- and post-adjudication VCAA notice 
by letters, dated in January 2003 and September 2005.  The 
notices informed the veteran of the type of evidence needed 
to substantiate the claim for service connection, including 
secondary service connection, namely, evidence that a back 
disability was incurred in service and is still present, or 
evidence that the service-connected disability caused or 
aggravated his back disability.  The veteran was also 
informed that VA would obtain service records, VA records, 
and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, 
such as private medical records, or with his authorization VA 
would obtain any such records on his behalf.  He was asked to 
submit evidence, which would include that in his possession, 
in support of his claim.  The notices included the general 
effective date provision for service connection, that is, the 
date of receipt of the claim, as the claim was received more 
than one after service.

As for content of the above VCAA notices the document 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (2006) (four of the 
five elements of service connection).

As to the remaining element under Dingess, the VCAA notice 
did not include information on the degree of disability.  
Since the Board is denying the claim, any question as to the 
degree of disability is rendered moot and any defect with 
respect to the notice required under Dingess at 19 Vet. App. 
473 has not prejudiced the appellant's claim.

To the extent that part of the VCAA notice came after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  However the procedural defect has been cured 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of the claim as he 
had the opportunity to submit additional argument and 
evidence, which he did, and to address the issue at a 
hearing, which he also did.  For these reasons, the veteran 
has not been prejudiced by late timing of part of the VCAA 
notice.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran has been afforded VA 
examinations.  The veteran has not submitted the records of a 
private physician he has identified or has he authorized VA 
to obtain the records.  Otherwise, the veteran has not 
identified any additional evidence pertinent to the claim, 
not already of record, and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303. 

Service connection for arthritis may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year subsequent to discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Also, service connection may be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310.  In addition, service 
connection is permitted for aggravation of a nonservice-
connected disability by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448.

The veteran has asserted that his current low back disability 
is a result of injuries sustained in in-service bicycle and 
motorcycle accidents.  The veteran's original claims folder 
and his service medical records have been lost, but the 
record does contain several statements from the veteran's 
relatives that indicate that he had a motorcycle accident 
during service and began to experience episodes of back pain 
thereafter.  

While the veteran was involved in two accidents during 
service, resulting in the service-connected disabilities of 
the left leg and removal of a kidney, the record does not 
contain any competent medical evidence of a low back problem 
until 1991, when the veteran was treated for right-sided low 
back pain that developed after he had been moving furniture.  
On that occasion, an X-ray of the lumbar spine was normal and 
the assessment was a low back strain.  In March 2001, the 
veteran complained of low back pain in the lumbar area, which 
occurred while he was changing a tire on a vehicle at work.  
It was noted that he had a herniated disc between L1 and L2, 
which had been diagnosed for several years.  History also 
included back injury in 1995.  An MRI in April 2001 revealed 
degenerative discs at L4-5 and L5-S1 and degenerative joint 
disease.  In May 2001, the veteran had L5 S1 bilateral 
laminectomies with diskectomy and L4-L5 laminectomy with 
diskectomy.  In 2003, the veteran was granted Social Security 
disability benefits because of his back from March 2001, the 
date of his injury on the job. 

There is no medical evidence that relates the veteran's 
current low back disability to service or to any event during 
service, including the two accidents, resulting in the 
service-connected disabilities involving the left leg and 
removal of a kidney. Since the record does not contain any 
medical evidence that the veteran's low back disability is 
related to service, service connection for the current low 
back disability as directly related to service has not been 
established. 

The veteran also contends that his current low back 
disability was either caused or aggravated by the service-
connected left leg disability.  The medical evidence of 
record does not support the veteran's assertion.  On VA 
examination in October 2004, the examiner expressed the 
opinion that the veteran experienced only transient gait 
disturbance at the time his leg was casted and shortly 
thereafter.  X-rays of the hips, knees, and ankles were 
within normal limits, and no leg length discrepancy was 
found.  On VA examination in October 2005, after a review of 
the relevant history and the veteran's complaint's, the 
examiner related the veteran's current low back disability to 
an industrial accident rather than to a service-connected 
disability.  

Where as here, the determinative issue involves etiology or a 
medical diagnosis, competent medical evidence is required to 
substantiate the claim.  To the extent that the statements of 
the veteran's family members and the veteran's own statements 
and testimony relate the veteran's current back disability to 
service or to a service-connected disability, lay persons are 
not competent to offer a medical opinion, and the statements 
and testimony do not constitute medical evidence and are not 
afforded any probative weight on the question of the etiology 
of the veteran's current low back disability.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

As the Board may consider only independent medical evidence 
to support its finding, and as there is no favorable medical 
evidence that the current low back disability is related to 
service or to a service-connected disability, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of a back injury to include 
as secondary to the service-connected residuals of a left leg 
fracture is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


